DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for NH3, does not reasonably provide enablement for all known alkaline (or basic) gases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with 1.  Applicant discloses F2 may be mixed with NH3 and that any basic gas may be mixed with F2 (para. [0067]). If Applicant’s invention pertains to all alkaline gases, then what other gases are suitable in the claimed invention?  What are Applicant’s etching process parameters when using a “basic” gas other than NH3 2. The Examiner cannot find supporting details for processes using any “alkaline” or “basic” gases other than NH3.  While ammonia may be one example, perhaps the only working example, of what Applicant considers a basic or alkaline gas, the disclosure simply does not provide adequate support for performing the process using any/all possible alkaline gases, e.g. what is Applicant’s process when using potassium hydroxide, sodium hydroxide, lithium hydroxide, or a gas formed from any element in column 2 of the periodic table?  Disclosing a “basic gas” does not show Applicant has contemplated nor has possession of all processes using all known and unknown basic or alkaline gases. The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." (emphasis added) In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Also see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  The court found that the claim covered all ways of performing a processes however, the specification provided only one method for performing said process, and there was no evidence that the specification contemplated a more generic way of performing all such processes. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” Also see Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).
It is suggested Applicant simply recite NH3 in claim 9 to resolve these issues.


Applicant amended claim 9 to recite “alkaline gas” thereby adding new matter to the disclosure.  The terms “basic” and “alkaline” are not the same, “basic” is broader in scope than “alkaline”.  
It is suggested Applicant simply recite NH3 in claim 9 to resolve these issues.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the etching gas includes a F2 gas and an alkaline gas.  According to Applicant’s remarks, Applicant asserts “basic” and “alkaline” are synonymous.  While the Examiner respectfully disagrees, by Applicant’s assertion, then this term would be treated the same as ”basic” as recited in the specification. It is unclear what Applicant is intending to include or exclude by a “basic gas”.  Applicant provides no examples of what is or is not considered a “basic gas”.  The metes and bounds are unclear with respect to the claimed “alkaline gas” in view of Applicant’s assertions that this is synomynous with the disclosed “basic gas” making it unclear when infringement occurs.  The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.  In the semiconductor art, it is highly unconventional to refer to process gases used in etching as acids or acidic or bases or basic.  Terminology regarding acids or bases is conventionally reserved for wet chemical solutions.  Searching the internet using Google for “basic gas” finds a major gas manufacturer’s web page (Air Liquide) with a listing of “basic gases” including Syngas, Air, NH3, Ar, CO2, He, N2, and O2 (see 2 with water, the solution would be acidic.  Also see another industrial gas distributor’s web page with another list of industrial “basic gases” (https://gasimpex.lv/en/industrial-basic-gases/) including: Ar, He, acetylene, carbon dioxide, nitrous oxide, propane, air, oxygen, nitrogen, and hydrogen (notably NH3 is not listed as a basic gas according to Gasimpex LTD).  One of ordinary skill does not normally refer to gases such as Ar, He, and N2 as “basic gases”, but rather inert or noble or carrier gases, especially in the context of gas phase etching.  It is further noted in Applicant’s remarks (2/12/2021), Applicant cites the Wikipedia page for “Base (Chemistry)” and this page further discloses: “Carbon can act as a base as well as nitrogen and oxygen. Fluorine and sometimes rare gases possess this ability as well.”  Based on Applicant’s cited Wikipedia page, it appears the same page includes carbon, nitrogen, fluorine, and rare gases in the category of “basic gases”.  Further still, if fluorine and argon (argon is a rare gas) gases are basic gases (according to the Wikipedia page cited by Applicant), then why does Applicant refer to the fluorine as the etching gas and the Ar and N2 as inert gases in their specification when apparently these are also considered “basic gases”? The claimed invention is unclear with respect to the required combination of gases in claim 9.  Does claim 9 require two different gases or simply fluorine mixed with more fluorine, or is Applicant’s invention fluorine mixed with nitrogen or argon?  Fluorine in water is slightly basic.
It is suggested Applicant simply recite NH3 in claim 9 to resolve these issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2002/0134755).

wherein the controlling the incubation time is performed by selecting the etching gas having a molecular weight smaller than a molecular weight of ClF3.
Goto teaches selecting/supplying F2 to etch silicon-containing films, by selecting F2 the incubation time is therefore controlled as claimed. See entire disclosure.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kal et al. (US 2017/0207103).
(Re Claims 14-15) Kal teaches a method of etching a silicon-containing film formed on a substrate, comprising: supplying an etching gas including a fluorine-containing gas to the silicon-containing film; and controlling an incubation time, which is from a start of the supplying the etching gas to a start of the etching, based on a molecular weight of the fluorine-containing gas; and 
wherein the controlling the incubation time is performed by selecting the etching gas having a molecular weight smaller than a molecular weight of ClF3.
Kal teaches selecting/supplying F2 to etch silicon-containing films, by selecting F2 the incubation time is therefore controlled as claimed. See paras. [0020], [0025], [0031], and [0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134755), in view of Lin et al. (US 2004/0185584) and Barnes et al. (US 6,829,056).
	(Re Claims 1-5, 7, 10-11, and 13) Goto teaches a method of etching a silicon-containing film formed on a substrate, comprising: selecting an etching gas including a fluorine-containing gas having a smaller molecular weight than ClF3; supplying the etching gas from an etching gas supply source to the silicon-containing film via a plurality of supply holes formed in a shower head.  Goto discloses etching silicon-containing films, e.g. silicon, by supplying F2 through a showerhead having a plurality of holes (see abstract, paras. [0007]-[0018], specifically noting all patents incorporated by reference in para. [0018] disclose using process chambers with various shower heads for supplying the gas).  Goto is silent regarding controlling etching amounts at a central portion and an outer peripheral portion of the silicon-containing film by controlling a flow velocity of the etching gas supplied to the silicon-containing film, wherein the controlling the flow velocity of the etching gas supplied to the silicon-containing film includes: controlling an internal pressure of a chamber in which the etching is performed, or adjusting a flow rate of the etching gas supplied to the silicon-containing film by controlling a flow rate of the etching gas supplied to the shower head using a flow rate controller installed between the etching gas supply source and the shower head.  However, related art from Lin and Barnes teach etch uniformity across a wafer, i.e. center vs. edge and/or from edge to edge, is influenced by the gas flow velocity or gas flow rate that is directed toward the wafer surface.  Lin teaches improving etch CD uniformity across a wafer by adjusting the gas flow rates into the chamber (i.e. gas velocity) and, in combination, also pumping speed, thereby implicitly controlling the pressure using a feed-forward control scheme (see discussion in paras. [0003]-[0004], [0008], [0010], [0020]-[0024], and [0026]-[0032]).  Barnes similarly teaches controlling the pressure and gas flow rate/velocity into the chamber to control the etch rate uniformity across a wafer using a feed-back control scheme (see discussion at col 1 line 58 - col 2 line 28, col 13 line 20 - col 14 line 28, col 15 line 25 - col 18 line 55 and Figs. 3-4, also noting at least claims 1 and 11 in cols 25, 26, and 27).  The prior art teaching changing a gas flow rate through a fixed hole or opening changes the gas flow velocity through that hole or opening whether expressly started or not.  Also, it is well-known in the art to employ mass flow controllers between an etching gas supply source and a process chamber to control the flow of gas into the process chamber (Goto incorporated this by reference in para. [0018], Lin Fig. 1A and paras. 3.  A person having ordinary skill in the art would recognize that the etching uniformity across a wafer can be controlled by changing the flow rate and thus the velocity of the gas and therefore would find it obvious to control the etching amounts at the center and peripheral portions of Goto’s films by controlling the flow velocity of the etching gas as taught by Lin and Barnes because this would improve etch uniformity across the wafer.  This is considered a well-known and obvious process tune in dry etching, non-plasma or plasma, and applicable to a wide range of etching gas-target material combinations, e.g. using any other fluorine containing gases to etch any other silicon-containing materials.  Regarding claim 11, while Goto is silent with respect to a program, computer, and controller for automating the method on an apparatus, this would have been obvious in view Lin teaching using a program running on a controller to perform the etching in an apparatus (para. [0027]), and Barnes also teaches using a program running on a controller to perform the etching in an apparatus (col 13 line 20 - col 15 line 25).  Using a program running on a controller to perform an etching sequence in an apparatus is standard practice in the art.
(Re Claim 2) supplying the etching gas to the silicon-containing film formed on the substrate for setting an etching condition to etch the silicon-containing film; subsequently, measuring an in-plane distribution of an etching amount of the etched silicon-containing film; and subsequently, setting the flow velocity of the etching gas based on the measured in-plane distribution of the etching amount.
Goto is silent regarding the control sequence described in claim 2.  However Barnes discloses a feedback control sequence wherein etching gas is flowed and features are etched, then etch uniformity (i.e. an in-plane distribution of etching amounts) is measured, and then the gas flow velocity is changed based on the measurements.  See Barnes at col 11 line 37 - col 12 line 19 for a discussion of the 
(Re Claim 3) further comprising: controlling the flow velocity of the etching gas based on a state of the silicon-containing film which has been subjected to an additional process performed separately from the etching of the silicon-containing film.
Lin teaches controlling the flow rate/velocity directed towards the wafer by the selection of a recipe which includes flow parameters, and wherein the recipe including the flow parameters is selected based on measurements on the film performed separately from the etching (see Fig. 3, processes performed separately from etching in step 309 may include steps 301-307 and/or step 311, discussion in paras. [0028]-[0034]).  Furthermore, Barnes also teaches controlling the flow velocity based on measurements which may be performed before or after the etching, i.e. in separate processes (see col 11 line 37 - col 12 line 19 for a discussion of the “process monitor” which corresponds to the measuring performed which is used to determine the in-plane distribution of an etching amount, further noting the measuring may be performed before or after the etching, measurements which are then used to control the gas flows/velocities used discussed in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and 
(Re Claim 4) wherein the additional process is a process performed before the etching, and the additional process includes feed-forward controlling the flow velocity of the etching gas based on the state of the silicon-containing film.  
Lin teaches (see Fig. 3 and paras. [0028]-[0034]) performing additional processes on the film before etching which correspond to the sequence of 301-307 prior to etching in 309 and even the process at 311 which is then used in the loop back of 314 to 305 to 307 which also occurs prior to the etching in 309 when performing a second pass through the process control loop.  Barnes also describes an additional measuring process is that is performed before the etching and this measurement information may be used to adjust the gas flow/velocity in subsequent etching (see discussion in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57). 
(Re Claim 5) wherein the additional process is a process performed after the etching, and the additional process includes feed-back controlling the flow velocity of the etching gas based on the state of the silicon-containing film.  Lin teaches (see Fig. 3 and paras. [0028]-[0034]) performing additional processes on the film after etching which correspond to the sequence of measuring at 311 after the etching in 309 when performing a first pass through the process control loop.  Barnes also describes an additional measuring process is that is performed after the etching and this measurement information may be used to adjust the gas flow/velocity in subsequent etching (see discussion in col 5 line 58 - col 8 line 67, col 11 line 37 - col 12 line 19, and col 15 line 9 - col 17 line 57). 
(Re Claim 10) further comprising: supplying the etching gas to the silicon-containing film from above the substrate; and discharging the etching gas from a lateral side and a lower side of the substrate.

(Re Claim 13) further comprising: controlling an incubation time, which is from a start of the supplying the etching gas to a start of the etching, based on the molecular weight of the fluorine-containing gas.  This is already encompassed by the selection of etchant gas in claim 1, i.e. F2, selecting a gas having a molecular weight less than ClF3 apparently accomplishes this based on Applicant’s definition.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134775), Lin et al. (US 2004/0185584), and Barnes (et al. (US 6,829,056) as applied to claim 1 above and further in view of Prager et al. (US 2012/0253497).
 (Re Claim 2) further comprising: supplying the etching gas to the silicon-containing film formed on the substrate for setting an etching condition to etch the silicon-containing film; subsequently, measuring an in-plane distribution of an etching amount of the etched silicon-containing film; and subsequently, setting the flow velocity of the etching gas based on the measured in-plane distribution of the etching amount (see discussion below). 
(Re Claim 3) further comprising: controlling the flow velocity of the etching gas based on a state of the silicon-containing film which has been subjected to an additional process performed separately from the etching of the silicon-containing film (see discussion below).
(Re Claim 4) wherein the additional process is a process performed before the etching, and the additional process includes feed-forward controlling the flow velocity of the etching gas based on the state of the silicon-containing film (see discussion below).

Goto is silent regarding the process control sequences recited in claims 2-5 above.
Aside from the process sequences already disclosed by Lin and Barnes and discussed in the rejections above, an alternative rejection in view of related art from Prager is applicable.  
Prager teaches when etching silicon containing films and measuring center vs. edge etching uniformity, a combination of both feed-forward and feed-back control is be used to control the process recipe parameters, in particular the gas flows and thus the gas velocity, are adjusted as needed to improve center vs. edge uniformity, C/E etch data based on measurements before and after each process step, and are fed forward and fed backward in the process control sequence (see Figs. 4-9 and details in paras. [0020]-[0034], [0055], [0074], [0076], [0093], [0107]-[0113], [0119], and [0142]).  It would have been obvious to one of ordinary skill in the art to apply the teachings of Prager to Goto’s etching to improve etching uniformity across the wafer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134755), Lin et al. (US 2004/0185584) and Barnes et al. (US 6,829,056) as applied above, and further in view of Dip et al. (US 2007/0042569), and/or in the alternative Takahashi et al. (US 2016/0225637).
(Re Claim 8) wherein the silicon-containing film is a silicon germanium film, and the etching gas includes an F2 gas for etching the silicon germanium film.  Goto is silent regarding etching SiGe, however one of ordinary skill in the art would recognize Goto’s F2 etching process for silicon is also applicable to SiGe.  Related art from Dip teaches etching Si and SiGe using F2 (paras. [0032], [0046]).  Related art from Takahashi also teaches etching Si and SiGe using F2 (para. [0049]). In view of Dip and Takahashi, one of ordinary skill in the art would recognize F2 is suitable for etching silicon-containing films other than Si, such as SiGe.  Etching SiGe with a known etchant for SiGe would be obvious to a skilled artisan.  SiGe has many known advantages over silicon in semiconductors as the alloy allows for stress/strain engineering, lattice matching, bandgap tuning, high speed and high frequency applications.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2002/0134755), Lin et al. (US 2004/0185584) and Barnes (et al. (US 6,829,056) as applied above, and further in view of Kal et al. (US 2017/0207103), and/or in the alternative Takahashi et al. (US 2016/0225637).
(Re Claim 9) wherein the silicon-containing film is a silicon film, and the etching gas includes an F2 gas and an alkaline gas for etching the silicon film.
Goto teaches using F2 to etch silicon, however is silent regarding an “alkaline gas”.  Also see §112 rejections above.  Related art from Kal teaches etching silicon and uses a combination of F2 and NH3 for improved selectivity over other materials (para. [0020]). Related art from Takahashi also teaches when etching silicon, a combination of F2 and NH3 may be used to improve selectivity over other materials.  In view of Kal and Barnes, one of ordinary skill in the art would recognize the benefits of adding ammonia to Goto’s F2 etch process for controlling selectivity over other common materials.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection above. The Examiner agrees with Applicant only in that Dip et al. does not appear to teach a structure that would read on a shower head, however Goto et al., Lin et al. and Barnes et al. all teach structures that meet the shower head as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note this is a scope of enablement rejection (see MPEP §2164.08), and not an enablement rejection (see MPEP §2164.01(a)).  Furthermore, the Federal Circuit held Wands factors are not required to establish lack of enablement.  Amgen, Inc. v. Chugai Pharma. Co., 927 F.2d 1200, 1213 (Fed. Cir. 1991) (“In addition, it is not necessary that a court review all the Wands factors to find a disclosure enabling. They are illustrative, not mandatory.”) (emphasis added).  Scope of enablement does not require Wands analysis.  See e.g., In re Marzocchi, 439 F.2d 220 (CCPA 1971); In re Fisher, 427 F.2d 833 (CCPA 1970).
        2 It is noted Applicant previously argued that NH3 is the representative basic gas they are referring to. 
        3 See US 2015/0380281, Figs. 5-7; US 6812151, Figs. 7A-8B; US 2003/0070620, Figs. 3a-8b; US 2006/0042754, Figs. 7-8, and 11; US 2006/0213864, Figs. 4-5; US 2014/0193977, Figs. 4 and 7, US 2017/0278679, Figs. 3A-3C.